   Case
2018    9:18-cv-80176-BB
     FLORIDA                Document
             LIMITED LIABILITY       144-4
                               COMPANY      Entered on
                                       REINSTATEMENT                                                                    FLSD Docket 04/15/2019
                                                                                                                                          FILED Page 1 of 1
DOCUMENT# L11000019904                                                                                                                                Apr 12, 2018
Entity Name: W&K INFO DEFENSE RESEARCH LLC                                                                                                          Secretary of State
                                                                                                                                                     CR3065128037
Current Principal Place of Business:
5104 ROBINO CIRCLE
WEST PALM BEACH, FL 33417


Current Mailing Address:
5104 ROBINO CIRCLE
WEST PALM BEACH, FL 33417 US

FEI Number: NOT APPLICABLE                                                                                                  Certificate of Status Desired: Yes
Name and Address of Current Registered Agent:
KLEIMAN, IRA
5104 ROBINO CIRCLE
WEST PALM BEACH, FL 33417 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE: IRA KLEIMAN                                                                                                                                                    04/12/2018
                         Electronic Signature of Registered Agent                                                                                                                Date

Authorized Person(s) Detail :
Title                  MGRM
Name                   KLEIMAN, IRA
Address                5104 ROBINO CIRCLE
City-State-Zip:        WEST PALM BEACH FL 33417




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am a managing member or manager of the limited liability company or the receiver or trustee empowered to execute this report as required by Chapter 605, Florida Statutes; and
that my name appears above, or on an attachment with all other like empowered.

SIGNATURE: IRA KLEIMAN                                                                                                 MGRM                                               04/12/2018
                        Electronic Signature of Signing Authorized Person(s) Detail                                                                                             Date
